Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 6, 8, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), and Purcell, JR. (U.S. Pub. No. 2005/0242236 A1). 
Regarding Claim 1, Arbuse ‘474 (figures 1-3) teaches an aircraft comprising an automobile (10) including an interior passenger area, a wing arrangement (12,15) secured to the automobile (10), an engine cover (21) covering an engine and propeller (22) assembly secured to the automobile (10) and a tail assembly/arrangement comprising a horizontal stabilizer (20a) and elevator (20b) (Col. 2 Lines 61-68) but it is silent about the  retractable wing arrangement movable between an extended flight configuration and a retracted non-flight configuration; and a tail arrangement movable between an extended flight position and a retracted non-flight position. 
Zuck ‘351 teaches the retractable wing arrangement movable between an extended flight configuration (figure 1) and a retracted/folded non-flight configuration (figure 2) (Col. 1 Lines 61-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of Zuck ‘351 to configure wings arrangement to be extended and retracted. One of ordinary skill in art would recognize that doing so allow/enable an aircraft to be configured for both flight and road operations.
Purcell, JR. ‘236 teaches the foldable tail assembly/arrangement for an aircraft wherein the foldable tail assembly/arrangement is positionable in either its lay-flat/retracted non-flight position (figure 1) or erected/extended flight position (figure 3) (Para 0005). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of Purcell, JR. ‘236 to configure the tail arrangement to be extended and retracted so that it can be used in connection with an aircraft having wings that are selectively positionable in either a retracted position when the aircraft is no flight-ready or an extended position when the aircraft is ready to fly (Para 0005).
Regarding Claim 2, modified Arbuse ‘474 teaches the retractable wing arrangement the engine and propeller assembly and the tail arrangement as discussed above in claim 1 which are assembled together to form a kit/ an aircraft portion ((11, figure 2), (Col 2. Lines 62-68)).
Regarding Claim 3, modified Arbuse ‘474 teaches (figures 1-3) a kit/ an aircraft portion (11) further including a frame made up of tail booms (18, 19) connecting the wing structure/arrangement (12, 15) to a tail assembly and an engine cover (cowling) (21) affixed to the wing structure (12, 15) enclosing an airplane engine whose output shaft is connected to and drives the propeller (22) (Col. 2 Lines 62-71). 
Regarding Claim 6, modified Arbuse ‘474 teaches invention as discussed above in claim 1. Zuck ‘351 (figures 1-2) further teaches the retractable wing arrangement comprising a left wing (22L) section and a right wing section (22R), wherein in the extended flight configuration (figure 1) the left (22L) and right (22R) wing sections extends outwardly from left and right sides, respectively, of the automobile/aircraft (26) and where in the retracted non-flight configuration (figure 2) the left (22L) and right (22R) wing sections are positioned one on top of the other above the automobile/aircraft (26) (Col. 1 Lines 16-17) and in alignment with a longitudinal axis defined by the automobile (26) as shown in the following figure. 

    PNG
    media_image1.png
    219
    641
    media_image1.png
    Greyscale


Regarding Claim 8, Arbuse ‘474 (figures 1-3) teaches a kit system/ an aircraft portion (11) for converting an automobile (10) for flight comprising a frame made up of tail booms (18, 19) connecting the wing structure/arrangement (12, 15) to a tail assembly (Col. 2 Lines 62-68), an engine cover (21) covering an engine and propeller (22) assembly carried by the frame, a wing arrangement (12, 15) carried by the frame and a tail assembly/arrangement comprising a horizontal stabilizer (20a) and elevator (20b) carried by the frame; wherein the frame is configured and arranged to be secured to the automobile (10) and wherein the an engine cover (21) covering an engine and propeller (22) assembly, the wing arrangement and the tail function to provide flight for the automobile (Col. 2 Lines 22-25) but it is silent about a retractable wing arrangement, wherein the retractable wing arrangement is movable between an extended flight configuration and a retracted non flight configuration, and a tail arrangement movable between an extended flight position and a retracted non-flight position functioning to allow road operating of the automobile when the retractable wing arrangement and the tail air in the retracted non-flight configuration. 
Zuck ‘351 teaches the retractable wing arrangement movable between an extended flight configuration (figure 1) and a retracted/folded non-flight configuration (figure 2) (Col. 1 Lines 61-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of Zuck ‘351 to configure wings arrangement to be extended and retracted. One of ordinary skill in art would recognize that doing so would allow/enable an aircraft to be configured for both flight and road operations.
Purcell, JR. ‘236 teaches the foldable tail assembly/arrangement for an aircraft wherein the foldable tail assembly/arrangement is positionable in either its lay-flat/retracted non-flight position (figure 1) or erected/extended flight position (figure 3) (Para 0005). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of Purcell, JR. ‘236 to configure the tail arrangement to be extended and retracted so that it can be used in connection with an aircraft having wings that are selectively positionable in either a retracted position when the aircraft is no flight-ready or an extended position when the aircraft is ready to fly (Para 0005).
Modified Arbuse ‘474 teaches an aircraft functioning to allow road operation of the automobile when the retractable wing arrangement and the tail are in the retracted non-flight configuration.
Regarding Claim 12, Arbuse ‘474 (figures 1-3) teaches a method of converting an automobile (10) for flight, comprising the acts of : providing an automobile (10) including an interior passenger area; securing a wing arrangement (12, 15) to the automobile (10), securing an engine cover (21) covering an engine and propeller (22) assembly to the automobile (10); and securing a tail arrangement comprising a horizontal stabilizer (20a) and elevator (20b) to the automobile but it is silent about a retractable wing arrangement, wherein the retractable wing arrangement is movable between an extended flight configuration and a retracted non flight configuration, and a tail arrangement movable between an extended flight position and a retracted non-flight position.
 Zuck ‘351 teaches the retractable wing arrangement movable between an extended flight configuration (figure 1) and a retracted/folded non-flight configuration (figure 2) (Col. 1 Lines 61-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of Zuck ‘351 to configure wings arrangement to be extended and retracted. One of ordinary skill in art would recognize that doing so would allow/enable an aircraft to be configured for both flight and road operations.
Purcell, JR. ‘236 teaches the foldable tail assembly/arrangement for an aircraft wherein the foldable tail assembly/arrangement is positionable in either its lay-flat/retracted non-flight position (figure 1) or erected/extended flight position (figure 3) (Para 0005). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of Purcell, JR. ‘236 to configure the tail arrangement to be extended and retracted so that it can be used in connection with an aircraft having wings that are selectively positionable in either a retracted position when the aircraft is no flight-ready or an extended position when the aircraft is ready to fly (Para 0005).
Regarding Claim 13, modified Arbuse ‘474 teaches the retractable wing arrangement the engine and propeller assembly and the tail arrangement as discussed above in claim 12 which are assembled together to form a kit/ an aircraft portion ((11, figure 2) (Col 2. Lines62-68)).
Regarding Claim 14, modified Arbuse ‘474 teaches (figures 1-3) a kit/ an aircraft portion (11) further including a frame made up of tail booms (18, 19) to which the retractable wing structure/arrangement (12, 15), an engine cover (21) covering an engine and propeller (22) assembly and a tail assembly/arrangement are secured, and wherein the acts of securing the retractable wing structure/arrangement (12, 15), an engine cover (21) covering an engine and propeller (22) assembly and a tail assembly/arrangement to the automobile (10) are carried out by securing the frame to the automobile (10) as shown in the figure below.

    PNG
    media_image2.png
    289
    955
    media_image2.png
    Greyscale

Regarding Claim 16, modified Arbuse ‘474 teaches the tail arrangement secured to the frame which is movable relative to the frame between the extended flight position and the retracted non-flight position as discussed above in claims 12 and 14.
Regarding Claim 17, modified Arbuse ‘474 teaches a method as discussed above in claim 13 and 14. Zuck ‘351 (figures 1-2) further teaches the retractable wing arrangement comprising a left wing (22L) section and a right wing section (22R), wherein in the extended flight configuration (figure 1) the left (22L) and right (22R) wing sections extends outwardly from left and right sides, respectively, of the automobile/aircraft (26) and where in the retracted non-flight configuration (figure 2) the left (22L) and right (22R) wing sections are positioned one on top of the other above the automobile/aircraft (26) (Col. 1 Lines 16-17 and 27-28) and in alignment with a longitudinal axis defined by the automobile (26) as shown in the following figure. 

    PNG
    media_image1.png
    219
    641
    media_image1.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), and Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) as applied to claim 3 above, and further in view of McCoy (U.S. Pub. No. 2015/0136898 A1).
Regarding Claim 4, Arbuse ‘474 teaches (figure 1-3) the frame including an upper frame member (as shown in the figure below) to which the engine cover (21) covering an engine and propeller (22) assembly is secured, but it is silent about a pair of side frame members that extend downwardly from opposite ends defined by the upper frame member and that are configured to be engaged with a frame of the automobile. However, McCoy ‘898 teaches (figure 6) side frames / support struts (63, 64) attached to the vehicle body. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of McCoy ‘898 to include side frames. One of ordinary skill in art would recognize that doing so would increase the stability of the frame.

    PNG
    media_image2.png
    289
    955
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) and McCoy (U.S. Pub. No. 2015/0136898 A1) as applied to claim 4 above.
Regarding Claim 5, modified Arbuse ‘474 teaches the tail arrangement secured to the frame which is movable relative to the frame between the extended flight position and the retracted non-flight position as discussed above in claims 1 and 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), and Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) as applied to claim 6 above, and further in view of Woodcock (U.S. Patent No.4,998,689).
Regarding Claim 7, modified Arbuse ‘474 teaches an invention as discussed above in claim 1. Zuck ‘351 further teaches (figures 18 and 19) a releasable lock pin/ linkage (88) securing the inner end of the wing (22) through the member 87 to the fuselage 26 by means of fitting (77) (Col. 3 Lines 3-5, Col. 4 Lines 14-15) and wings folded one on top of the other (Col. 1 Lines 16-17) but it is silent about rotatable turret operable to rotate wing sections. However, Woodcock ‘689 teaches the rotating wing utilizing a turret which mates the wing with the top surface of the fuselage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuck ‘351 to incorporate the teachings of Woodcock ‘689 to replace the fitting of Zuck ‘351 with a turret of Woodcock ‘689. One of ordinary skill in art would recognize that doing so would allow to fold wings using electrical power.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), and Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) as applied to claim 8 above, and further in view of McCoy (U.S. Pub. No. 2015/0136898 A1).
Regarding Claim 9, Arbuse ‘474 teaches (figure 1-3) the frame including an upper frame member (as shown in the figure below) to which the engine cover (21) covering an engine and propeller (22) assembly is secured, but it is silent about a pair of side frame members that extend downwardly from opposite ends defined by the upper frame member and that are configured to be engaged with a frame of the automobile. However, McCoy ‘898 teaches (figure 6) side frames / support struts (63, 64) attached to the vehicle body. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of McCoy ‘898 to include side frames. One of ordinary skill in art would recognize that doing so would increase the stability of the frame.
    PNG
    media_image2.png
    289
    955
    media_image2.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) and McCoy (U.S. Pub. No. 2015/0136898 A1) as applied to claim 9 above.
Regarding Claim 10, modified Arbuse ‘474 teaches invention as discussed above in claim 8. Zuck ‘351 (figures 1-2) further teaches the retractable wing arrangement comprising a left wing (22L) section and a right wing section (22R), wherein in the extended flight configuration (figure 1) the left (22L) and right (22R) wing sections extends outwardly from left and right sides, respectively, of the automobile/aircraft (26) and where in the retracted non-flight configuration (figure 2) the left (22L) and right (22R) wing sections are positioned one on top of the other above the automobile/aircraft (26) (Col. 1 Lines 16-17 and 27-28).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) and McCoy (U.S. Pub. No. 2015/0136898 A1) as applied to claim 10 above, and further in view of Woodcock (U.S. Patent No.4,998,689).
Regarding Claim 11, modified Arbuse ‘474 teaches an invention as discussed above in claim 8. Zuck ‘351 further teaches (figures 18 and 19) a releasable lock pin/ linkage (88) securing the inner end of the wing (22) through the member 87 to the fuselage 26 by means of fitting (77) (Col. 3 Lines 3-5, Col. 4 Lines 14-15) and wings folded one on top of the other (Col. 1 Lines 16-17) but it is silent about rotatable turret operable to rotate wing sections. However, Woodcock ‘689 teaches the rotating wing utilizing a turret which mates the wing with the top surface of the fuselage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuck ‘351 to incorporate the teachings of Woodcock ‘689 to replace the fitting of Zuck ‘351 with a turret of Woodcock ‘689. One of ordinary skill in art would recognize that doing so would allow to fold wings using electrical power.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), and Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) as applied to claim 14 above, and further in view of McCoy (U.S. Pub. No. 2015/0136898 A1).
Regarding Claim 15, Arbuse ‘474 teaches (figure 1-3) the frame including an upper frame member (as shown in the figure below) to which the engine cover (21) covering an engine and propeller (22) assembly is secured, but it is silent about a pair of side frame members that extend downwardly from opposite ends defined by the upper frame member and that are configured to be engaged with a frame of the automobile. However, McCoy ‘898 teaches (figure 6) side frames / support struts (63, 64) attached to the vehicle body. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arbuse ‘474 to incorporate the teachings of McCoy ‘898 to include side frames. One of ordinary skill in art would recognize that doing so would increase the stability of the frame.
    PNG
    media_image2.png
    289
    955
    media_image2.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arbuse (U.S. Patent No. 3,645,474) in view of Zuck (U.S. Patent No. 3,138,351), and Purcell, JR. (U.S. Pub. No. 2005/0242236 A1) as applied to claim 17 above, and further in view of Woodcock (U.S. Patent No.4,998,689).
Regarding Claim 18, modified Arbuse ‘474 teaches a method as discussed above in claim 12. Zuck ‘351 further teaches (figures 18 and 19) a releasable lock pin/ linkage (88) securing the inner end of the wing (22) through the member 87 to the fuselage 26 by means of fitting (77) (Col. 3 Lines 3-5, Col. 4 Lines 14-15) and wings folded one on top of the other (Col. 1 Lines 16-17) but it is silent about rotatable turret operable to rotate wing sections. However, Woodcock ‘689 teaches the rotating wing utilizing a turret which mates the wing with the top surface of the fuselage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuck ‘351 to incorporate the teachings of Woodcock ‘689 to replace the fitting of Zuck ‘351 with a turret of Woodcock ‘689. One of ordinary skill in art would recognize that doing so would allow to fold wings using electrical power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 4157                                                                                                                                                                                                        

/MATTHEW T SITTNER/Primary Examiner, Art Unit 3682